UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7068


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD LAVERNE JOHNS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk.   Mark S. Davis, Chief District Judge.        (2:15-cr-00024-MSD-LRL-1;
2:17-cv-00584-MSD)


Submitted: February 3, 2020                                  Decided: February 10, 2020


Before AGEE and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Laverne Johns, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Laverne Johns, Jr., seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Johns has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

       *
        Johns has filed a motion to dismiss and remand his case on jurisdictional grounds
because, he alleges, the district court did not rule on all of his habeas claims. Upon review,
we conclude that the court addressed and resolved all of Johns’ claims. We therefore deny
the motion.

                                              2